Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Vincent L. Abell appeals from the district court’s order upholding the bankruptcy court’s order imposing sanctions on Abell for failure to comply with the court’s order compelling his compliance with discovery in his bankruptcy case. On appeal, Abell asserts due process challenges and argues that the bankruptcy court abused its discretion by imposing the sanctions. We have reviewed the record and find no abuse of discretion and no reversible error. Accordingly, we affirm for the reasons stated by the district court. Abell v. Wilson, No. 8:14-cv-01037-DKC, 2014 WL 3055584 (D.Md. July 3, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.